Citation Nr: 1607343	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-46 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1960 to April 1962, from May 1962 to May 1968, from November 1968 to August 1978, and from May 1973 to August 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case was subsequently returned to the RO in Montgomery, Alabama.

The Veteran died in November 2012.  The appellant is his surviving child.  The appellant has been accepted as the Veteran's substitute for purposes of processing the above identified claims that were pending at the time of the Veteran's death.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Manifestations of the Veteran's service-connected posttraumatic stress disorder (PTSD) included sleep impairment, recurrent and intrusive recollections, persistent avoidance of stimuli, persistent symptoms of increased arousal, markedly diminished interest, irritability, outbursts of anger, obsessive behavior, recurrent distressing dreams, and neglect of personal appearance and hygiene.  

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Prior to the initial adjudication of the above-captioned claims, the RO's February 2008 letter to the Veteran contained the requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Furthermore, the November 2009 statement of the case set forth the relevant diagnostic code for rating psychiatric disorders and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Therefore, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120; Bernard v. Brown, 4 Vet. App. 384 (1993).

The duty to assist the Veteran has also been satisfied.  The RO obtained all VA and private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA psychiatric examination in April 2008.  The examiner administered a thorough clinical evaluation which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

I. PTSD

In a November 2005 rating decision, service connection for PTSD was established, to which a 30 percent rating was assigned, effective June 24, 2005.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In a June 2008 rating decision, the Veteran's disability rating for PTSD was increase to 50 percent, effective December 11, 2007.  Thereafter, the Veteran perfected an appeal as to the disability rating assigned to his PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Rating Mental Disorders, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.
A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV, at 46.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms, for example, suicidal ideation, severe obsessional rituals, or any serious impairment in social, occupational, or school functioning, for example, no friends, inability to keep a job.  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran underwent a VA psychiatric examination in April 2008.  The Veteran endorsed symptoms of sleep impairment, recurrent and intrusive recollections, persistent avoidance of stimuli, persistent symptoms of increased arousal, markedly diminished interest, irritability, outbursts of anger, obsessive behavior, and recurrent distressing dreams.  He reported that he would wake up from his sleep screaming and hollering.  He further explained that he continued to have dreams that he had been called back into service.  He stated that he thought about his time in service on a daily basis.  He reported a longstanding history of avoidance, arousal, and re-experiencing symptoms.  The Veteran reported that he generally enjoyed being around other people.  He indicated that he had a "so so" relationship with his wife.  He described his relationship with his grandson as good, but reported a "lousy" relationship with his son. He walked his grandson to school every day.  He reported that he spent time with his friends.  The Veteran indicated that he was no longer able to participate in many leisure activities due to his physical limitations; he spent his time sleeping or watching television.  It was noted that the Veteran worked as a general laborer until he stopped working because of physical health problems.  The Veteran denied depression, suicidal or homicidal thoughts, hallucinations, or panic attacks.  

The April 2008 VA psychiatric examiner found that the Veteran had a friendly and cooperative attitude, a disheveled and soiled appearance, appropriate affect, intact attention and orientation, good mood with reported tiredness, and unremarkable thought process and thought content.  The Veteran did not engage in inappropriate behavior.  The VA psychiatric examiner noted that the Veteran engaged in psychomotor activity, specifically he picked at his fingernails.  The Veteran's speech was coherent, but his missing teeth interfered with his speech production.  The Veteran also expressed memory problems.  For instance, he stated that he would forget names and had to write things in his checkbook.  The VA psychiatric examiner found that the Veteran had a normal immediate memory, but a mildly impaired remote and recent memory.  The VA psychiatric examiner found that the memory problems were of an unknown etiology and independently responsible for impairment in psychosocial adjustment and quality of life.  The Veteran was found to be capable of managing his financial affairs and paying his bills.  The VA psychiatric examiner also determined that the Veteran appeared significantly impaired with regard to psychosocial functioning with numerous likely contributing factors.  The VA psychiatric examiner characterized the Veteran's PTSD symptoms as mild to moderate in severity, and found that his PTSD symptoms did not result in total occupational and social impairment; or deficiencies in judgment, thinking, family relations, work, mood, or school.  The VA psychiatric examiner did find that there was reduced reliability and productivity due to PTSD symptoms.  The GAF score assigned was 45.  

In May 2008, the Veteran submitted an internet article from the Dart Center which indicated that PTSD caused memory problems.  Internet research from the Dart Center showed that people diagnosed with PTSD may experience age-related memory problems earlier than non-traumatized people.  

As mentioned above, the Veteran's PTSD is currently assigned a 50 percent disability rating.  Therefore, to warrant a higher rating, the evidence must demonstrate that the Veteran's PTSD symptoms cause or more nearly approximate occupational and social impairment with deficiencies in most areas, or meet the criteria for a 100 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).  

The evidence of record establishes that throughout the appeal period, the Veteran's PTSD has resulted in symptoms including sleep impairment, recurrent and intrusive recollections, persistent avoidance of stimuli, persistent symptoms of increased arousal, markedly diminished interest, irritability, outbursts of anger, obsessive behavior, recurrent distressing dreams, and neglect of personal appearance and hygiene. 

With regard to social impairment, the record demonstrates that throughout the pendency of this appeal, the Veteran had stable relationships with his wife and grandson, but a difficult relationship with his son.  He had friends and generally liked being around people.  He had one failed marriage, but was married to his second wife from 1973 until her death in January 2011.  With regard to occupational impairment, the evidence shows that the Veteran was retired during the pendency of this appeal due to issues with his physical health.  The VA psychiatric examiner could not determine the extent of impairment due to PTSD alone.  

The evidence does not reflect suicidal ideations, obsessional rituals which interfere with routine activities, intermittently illogical speech, near-continuous panic or depression, periods of violence, spatial disorientation, difficulty adapting to stressful situations, or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  The Veteran endorsed some symptoms listed in the rating criteria for a 70 percent disability rating, such as neglect of personal hygiene and appearance, and engaging in obsessional rituals.  However, the evidence of record does not show that these symptoms caused deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although a GAF score of 45 was assigned, which indicates serious symptoms, he displayed a friendly and cooperative attitude, appropriate affect, intact attention and orientation, good mood, and unremarkable thought process and thought content.  Additionally, his judgment, insight, and impulse control were adequate.  Throughout the appeal period, there was no evidence of hospitalizations, violence, or any other legal or behavioral problems.  Furthermore, the record shows that the Veteran was able to perform activities of daily living, walk his grandson to school every day, and was capable of managing his finances.  Based on the foregoing, a rating of 70 percent is not warranted for any distinct period during the pendency of this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evidence of record also indicates that the Veteran's service-connected PTSD was not productive of total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran contends that his memory loss was a symptom of his PTSD and submitted an article to support his conclusion.  The evidence of record shows that the Veteran reported memory loss during the pendency of the appeal; however, the competent medical of evidence of record does not show that the memory loss was a symptom of his service-connected PTSD.  The etiology of memory loss problems are more suited to the realm of medical rather than lay expertise, and the evidence of record does not indicate that the Veteran had any specialized education, training, or experience in determining the etiology of memory loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the article constitutes general research, and is not specific to the Veteran's case, and does not link the Veteran's particular memory loss symptoms to his PTSD.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In addition, although it was reported that the Veteran appeared disheveled and soiled, the VA psychiatric examiner concluded that the Veteran could perform activities of daily living.  As noted above, the Veteran was able to establish and maintain familial relationships, had friends, and generally liked being around people.  The Veteran retired due to his physical disorders, not his PTSD.  Accordingly, the evidence of record does not show that the Veteran's PTSD symptoms caused total social and occupational impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 50 percent would be warranted.  See Hart, 21 Vet. App. at 507.   In reaching this decision, the Board has considered and attributed all potentially service-connected symptoms to the Veteran's service-connected psychiatric disorder in determining that a rating in excess of 50 percent is not warranted.  Mittleider v. West, 11 Vet. App. 181   (1998).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

The Veteran's service-connected psychiatric disorder is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's service-connected psychiatric disorder included sleep impairment, recurrent and intrusive recollections, persistent avoidance of stimuli, persistent symptoms of increased arousal, markedly diminished interest, irritability, outbursts of anger, obsessive behavior, and recurrent distressing dreams.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 50 percent disability rating assigned herein.  Evaluations in excess of 50 percent are provided for certain manifestations of the Veteran's psychiatric disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 50 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's psychiatric disorder at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

II. TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Service connection was in effect for 10 disorders.  The combined service-connected disability rating was 10 percent from September 1, 1978; 20 percent from June 25, 2001; 40 percent from June 25, 2002; 60 percent from June 24, 2005; 80 percent from December 11, 2007; and 100 percent from October 27, 2008.  From December 11, 2007, the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16 (a) was met.  From December 11, 2007 to October 27, 2008, service connection was in effect for the following disabilities: PTSD, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; residual of stroke, to include paralysis of left seventh cranial nerve, rated as 20 percent disabling; residuals of stroke, to include paralysis of left lower extremity, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; osteoarthritis of the lumbar spine, rated as 10 percent disabling; and residuals of fracture of the left tibia and fibula with traumatic arthritis, post-operative anal fissure, and residuals of stroke, left upper extremity, rated as noncompensable.  The combined schedular evaluation for that period was 80 percent.  As the Veteran had one service-connected disability rated at 40 percent of higher, and his combined rating for his service-connected disabilities was over 70 percent during this period, the minimum schedular criteria for TDIU was met.  38 C.F.R. § 4.16(a).  

Since separating from service, the record reveals that the Veteran worked primarily as a general laborer until he stopped working due to physical health limitations.  The Veteran reported that he could not perform the duties of heavy labor.  He was last employed as a laborer from January 2006 to May 2006, and worked approximately 31 hours per week.  The evidence of record does not show that the Veteran ever worked in an office setting.  He completed the 5th grade, and obtained his general education development (GED) diploma while in the military.  He did not attend college.  The April 2008 VA psychiatric examiner described the Veteran's intelligence as below average.  

In April 2007, the Veteran's private endocrinologist, B. J., M.D., gave the following opinion about the Veteran's ability to work: "[The Veteran] has diabetes, hypertension, posttraumatic stress disorder and osteoarthritis of the lumbar spine.  These diseases in combination have resulted in him being unable to work."

In a June 2007 statement, the Veteran stated that he cannot enjoy fishing and other activities due to his hypertension and back problems.  He also stated that his physician placed him on a restrictive diet because of his diabetes mellitus.  The Veteran also explained that he had severe pain in his leg due to his left tibia and fibula fracture. 

In his February 2008 application for TDIU he stated that his arthritis made him want to stay in bed all day and that standing was extremely difficult. 

During an April 2008 general VA examination, the examiner noted that the Veteran stopped working approximately 14 years ago due to heavy labor.  The April 2008 VA examiner gave the following opinion: 

The Veteran's service connected diabetes and back and leg problems should not totally impair him for all physical and sedentary work.  The Veteran's service connected stroke (cerebral vascular accident) may affect physical but not sedentary labor. 

The examiner did not address the address the effect of the Veteran's other service-connected disorders on his ability to work.  The examiner determined the effect of the Veteran's service-connected disabilities on his usual daily activities.  The examiner found that the Veteran's diabetes mellitus and hypertension had no effect on his usual daily activities, but that the other disabilities caused mild to severe effects on chores, exercise, sports, and traveling.  

The VA examiner found that the Veteran had dry mouth due to his diabetes mellitus.  The Veteran was treating his diabetes mellitus with a special diet and insulin injections, and was required to seek diabetic care every four months.  The Veteran's hypertension was controlled by medication and there were no symptoms.  The VA examiner noted that the Veteran was taking medication for weakness in the left leg due to stroke.  The Veteran's strength was four out of five in the left leg with sensory loss.  The examiner noted that the left leg weakness was stable and required medication.  The VA examiner found that the left leg weakness due to stroke was stable.  The Veteran experienced intermittent moderate pain two to three times a week due to his osteoarthritis of the lumbar spine.  His pain was aggravated by prolonged walking or standing and alleviated by rest. He was able to stand five to ten minutes and walk one to two blocks. The Veteran experienced intermittent swelling due to his residuals of left tibia and fibula fracture; the disability was stable.  The Veteran's residuals of stroke, to include paralysis of left seventh cranial nerve was found to be stable and did not require medication.  The Veteran experienced numbness due to the include paralysis of left seventh cranial nerve.  

The April 2008 VA psychiatric examiner gave the following opinion regarding the effect of the Veteran's PTSD on his ability to secure or follow substantially gainful employment: 

[I]t is not possible to delineate the extent of impairment due to PTSD symptoms alone as veteran has significant physical impairments.  He would likely have severe impairment in efficiency/productivity on a job due to his mental and physical health problems, however, extent of unemployability due to PTSD alone cannot be determined.  

Based on the above evidence of record, the Board finds that the Veteran is entitled to TDIU.  The April 2008 VA examiner did not consider the Veteran's hypertension and PTSD when rendering the opinion that the Veteran was capable of performing sedentary work, and possibly physical work, and therefore, is of limited probative weight.  Additionally, the Veteran's private physician determined that the Veteran was unable to work due to his diabetes, hypertension, PTSD, and osteoarthritis of the lumbar spine.  The April 2008 VA psychiatric examiner found that the Veteran's physical and mental health problems would have a severe impact on his ability to work.  

As the Veteran reported, throughout his employment history he worked as a general laborer in positions requiring physical exertion.  The Veteran's residuals of stroke, to include paralysis of left lower extremity, and osteoarthritis of the lumbar spine precluded him from doing strenuous physical work, from standing for long periods of time, and from walking more than one to two blocks.  Not only was the Veteran incapable of performing physical work, but he was also unable to perform sedentary work.  The Veteran did not have a college education, had below average intelligence, and had never worked in an office setting.  Additionally, his PTSD caused intrusive distressing recollections, difficulty falling or staying asleep, irritability, and outbursts of anger.  The Veteran's physical and mental limitations were not conducive to sedentary work and his educational and occupational experience had not prepared him for sedentary work.

When looking at the effects of his service-connected disabilities in the aggregate, and considering the Veteran's past education and work experience, the Board finds the Veteran was not capable of obtaining and maintaining substantially gainful employment consistent with his education and experience.  While guided by VA examiners' opinions, the Board is the ultimate arbitrator on whether or not the Veteran is entitled to TDIU, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, the Board finds the evidence weighs in favor of a finding that the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities and that TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A disability rating in excess of 50 percent for PTSD is denied.  

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


